By the Court, Dickinson, J. We see no error in the proceedings of the Court below. The new trial was properly refused; the finding of the jury was warranted by the evidence; the Court acted regularly and properly in directing that the verdict be changed from the declaration upon which it was entered, through mistake, to that where it properly and rightfully belonged, The fact that some of the jury had retired before this was done, is wholly immaterial. It is the duty and right of the Court, to see that the records are properly kept, and to direct its clerk to take the necessary steps for this purpose. The .remaining point, which seems to be most relied on, is, that the Court below excluded the exhibits that were not attached to the depositions. The act of the-Legislature is imperative upon the subject. It requires all depositions and exhibits, together with the commission and interrogatories, to be closed, sealed up, and directed to the Court where the action is pending. From some cause or other, the exhibits became detached from the depositions; and, as the act only made them evidence in the cause .upon the performance of the foregoing pre-requisite, the Court properly excluded them upon the trial. Rev. St., Chap. 48, sec. 18. Judgment affirmed.